Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Logan in view of Payne, Applicant submits that Logan does not teach “determining...whether the virtual address is unique to the mail processing system and/or a delivery service.” The Examiner respectfully disagrees. Paragraph 0031 discloses, “...a person can be allocated a descriptive virtual address of his or her choosing (as long as it’s unique).” Furthermore, paragraph 0041 discloses, “As used herein, the term ‘virtual address’ is used to designate identifiers supplied by participating users which usually take the form of descriptive shorthand character strings composed by the users, but may be any unique string, such as a telephone numbers or email addresses” and paragraphs 0072 and 0074 disclose, “Each ‘virtual address’ comprises a unique string of alphanumeric characters” and “Because many people have the same names, a memorable variation of a person's name will frequently need to be composed to fulfill the requirement that the name be unique and not match any previously registered name.” Therefore, as Logan requires that every virtual address registered to the system must be unique, Logan necessarily teaches, “determining...whether the virtual address is unique to the mail processing system and/or a delivery service.”
Likewise, Logan teaches “registering, by the hardware processor, the virtual address corresponding to the mail recipient in response to the virtual address being unique, and preventing registration in response to the virtual address being not unique” as Logan’s requirement for only unique virtual addresses inherently prevents registration of non-unique addresses.
Additionally, Applicant submits that one of skill in the art would not have been motivated to combine Logan with Payne to disclose generating a virtual address code or extracted addressing information. The Examiner respectfully disagrees. Both the data tables of Logan (see Fig. 1, 0043-0045) and the data tables of Payne (see Fig. 1) operate under the same key-value standards of generic relational databases with the exception being that Payne uses hash values as keys compared to the virtual addresses of Logan. Therefore, it would be reasonable to combine the relational tables of Logan with the secure hash tables of Payne to achieve a functionally identical data structure with improved security (see Payne Abstract). 
Furthermore, as mentioned in the previous Non-Final Rejection mailed 05/21/2021, Logan’s disclosure of virtual addresses comprising “a unique string of alphanumeric characters” encompasses hash values as possible virtual addresses and allowing users of Logan’s system full control over registration of virtual addresses does not preclude users from registering any unique string.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 42 recites, “checking...for an electronic signature indicative of the item being authorized as being in accordance with one or more preferences of the mail recipient.” It is unclear whether the signature is merely an acknowledgment of a mailer following the preferences of the mail recipient or an authorization by the mail recipient that their preferences have been followed. Therefore, the scope of claim 42 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-15, 32-35, 37, 39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan et al. (US 2005/0259658; hereinafter Logan) in view of Payne et al. (USP 7204415; hereinafter Payne).
Regarding claim 41, Logan teaches: A method of securely processing items to be delivered, the method comprising: receiving, in a mail processing system having a hardware processor, a virtual address other than a physical address or a mailing address of a mail recipient, wherein the virtual address is selected by the mail recipient (Fig. 1, 0041-0047);
determining, by the hardware processor, whether the virtual address is unique to the mail processing system and/or a delivery service (Fig. 1, 0031, 0041-0047, 0071-0074);
registering, by the hardware processor, the virtual address corresponding to the mail recipient in response to the virtual address being unique, and preventing registration in response to the virtual address being not unique (Fig. 1, 0031, 0041-0047, 0071-0074);
storing, in a database via the hardware processor, the virtual address code (Fig. 1, 0041-0046);
associating, by the hardware processor, the virtual address code with a delivery address (Fig. 1, 0043-0046, 0049);
receiving, by mail processing equipment of the delivery service, an item to be delivered from a sender (0055-0057);
reading, by the mail processing equipment, addressing information from a surface of the received item to be delivered (0055-0057);
extracting, by the hardware processor, the addressing information from the item (0055-0057);
identifying a corresponding virtual address code after searching, by the delivery service, the database using the extracted addressing information code (Fig. 1, 0052, 0055);
determining, by the mail processing equipment of the delivery service, a delivery address for the item to be delivered, wherein a delivery destination for the item to be delivered is the delivery address associated with the corresponding virtual address code (Fig. 1, 0052, 0055-0057);
applying, by the mail processing equipment, indicia of the delivery address to the item to be delivered (0057-0059);
and redirecting the item by the mail processing equipment in response to the applied indicia (0055-0059).
Logan does not teach: generating, by the hardware processor, a virtual address code in response to the registered virtual address by utilizing a hash process;
generating, by the hardware processor, an extracted addressing information code by utilizing the hash process on the extracted addressing information;
However, in the same field of endeavor, Payne teaches: generating, by the hardware processor, a virtual address code in response to the registered virtual address by utilizing a hash process (Claim 1, Fig. 2, Col 2 line 4-11, Col 5 line 11-33);
generating, by the hardware processor, an extracted addressing information code by utilizing the hash process on the extracted addressing information (Claim 7, Fig. 4, Col 6 line 46-57);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 41 disclosed by Logan by including generating a hash for each address as disclosed by Payne. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (the data structure/table and virtual address of Logan) for another (the data structure/table and hash of Payne) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 4, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein reading addressing information from the surface associated with the item to be delivered comprises reading the information using an optical reader (0055-0057).
Regarding claim 5, Logan in view of Payne teaches all the limitations of claim 4. Logan further discloses: wherein reading the information using an optical reader comprises reading the information using an optical character recognition device (0055-0057).
Regarding claim 6, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein applying indicia of the delivery address to the item comprises applying a mailing label to the item, wherein the mailing label comprises thereon indicia of the delivery address of the item (0057-0058).
Regarding claim 7, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein the delivery address comprises one of a mailing address or a physical address (0054-0057).
Regarding claim 8, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein the addressing information does not comprise a name of an intended recipient of the item and geographic indicia (0041, 0072-0074).
Regarding claim 9, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein the addressing information comprises intended item recipient defined arbitrary character data (0041, 0072-0074).
Regarding claim 10, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: additionally comprising storing delivery preferences associated with at least one category and the virtual address code in the database (0049, 0060-0064).
Regarding claim 11, Logan in view of Payne teaches all the limitations of claim 10. Logan further discloses: determining, by the processor, a category associated with the item (0049, 0060-0064);
accessing, by the processor, delivery preferences for the virtual address code from the database (0049, 0060-0064);
and providing, by the mail processing system, the item for delivery based on the delivery preferences (0049, 0060-0064).
Regarding claim 13, Logan in view of Payne teaches all the limitations of claim 10. Logan further discloses: additionally comprising determining whether one of the delivery preferences is requesting electronic delivery (0118-0122).
Regarding claim 14, Logan in view of Payne teaches all the limitations of claim 13. Logan further discloses: additionally comprising converting mail to electronic format prior to electronic delivery (0118-0122).
Regarding claim 15, Logan in view of Payne teaches all the limitations of claim 14. Logan further discloses: additionally comprising converting a piece of mail to electronic format through scanning (0121).
Regarding claim 32, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: additionally comprising: determining, by the processor, delivery preference information for the item to be delivered (0049, 0060-0064);
and providing, by the mail processing system, delivery instructions for the item to be delivered based on the determined delivery preference information (0049, 0060-0064).
Regarding claim 33, Logan in view of Payne teaches all the limitations of claim 32. Logan further discloses: additionally comprising determining whether the determined delivery preference information is geographically related delivery preference information (0062-0064).
Regarding claim 34, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: additionally comprising: determining, by the processor, delivery preference information for the item to be delivered (0049, 0060-0064);
determining, by the processor, a category associated with the item to be delivered (0049, 0060-0064);
providing, by the mail processing system, delivery instructions for the item to be delivered based on the determined delivery preference information and the determined category (0049, 0060-0064).
Regarding claim 35, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: additionally comprising: associating, by the processor, the virtual address code with delivery preference information, wherein the delivery preference information for the item to be delivered is the delivery preference information associated with the corresponding virtual address code (0049, 0060-0064).
Regarding claim 37, Logan in view of Payne teaches all the limitations of claim 35. Logan further discloses: additionally comprising providing a specific designation that the item is processed by the method and is provided according to customer preferences (0049, 0055, 0060-0064).
Regarding claim 39, Logan in view of Payne teaches all the limitations of claim 41. Logan further discloses: wherein a delivery service manages the database separately from senders of items to maintain privacy of recipients (0046, 0089).
Regarding claim 43, Logan in view of Payne teaches all limitations of claim 41. Payne further discloses: wherein the virtual address code and the extracted addressing information code each comprise a cryptographic hash of at least 160 bits (Fig. 2, Col 2 line 4-11, Col 5 line 23-39).
Regarding claim 44, Logan in view of Payne teaches all limitations of claim 41. Payne further discloses: wherein generating the virtual address code is in response to only the registered virtual address (Claim 1, Fig. 2, Col 2 line 4-11, Col 5 line 11-33).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan in view of Payne as applied to claim 41 above, and further in view of Lopez (US 2003/0045945; hereinafter Lopez).
Regarding claim 38, Logan in view of Payne teach all the limitations of claim 41.
Lopez in view of Payne does not teach: further comprising determining, by a delivery management system an undeliverable indication for the item, wherein the indicia comprises an instruction for handling the item based on having the undeliverable indication, wherein the delivery service identifies the item for destruction rather than returning the item to the sender of the item in response to the undeliverable indication.
However, in the same field of endeavor, Lopez teaches: further comprising determining, by a delivery management system an undeliverable indication for the item, wherein the indicia comprises an instruction for handling the item based on having the undeliverable indication, wherein the delivery service identifies the item for destruction rather than returning the item to the sender of the item in response to the undeliverable indication (0066).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 38 disclosed by Logan in view of Payne by including determining an item is undeliverable and marking it for destruction as disclosed by Lopez. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan in view of Payne as applied to claim 41 above, and further in view of Timothy et al. (US 2003/0114206; hereinafter Timothy).
Regarding claim 42, Logan in view of Payne discloses all limitations of claim 41.
Logan in view of Payne does not disclose: further comprising checking, by the hardware processor, for an electronic signature indicative of the item being authorized as being in accordance with one or more preferences of the mail recipient.
However, in the same field of endeavor, Timothy discloses: further comprising checking, by the hardware processor, for an electronic signature indicative of the item being authorized as being in accordance with one or more preferences of the mail recipient (0005-0006, 0039, 0107).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 42 disclosed by Logan in view of Payne by including checking for an electronic signature as disclosed by Timothy. One of ordinary skill in the art would have been motivated to make this modification to verify delivery to the proper recipient (Timothy 0107).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685         

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685